UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53178 Ridgewood Energy V Fund, LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5941122 (I.R.S. Employer Identification No.) 14 Philips Parkway, Montvale, NJ07645 (Address of principal executive offices) (Zip code) (800) 942-5550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of October 29, 2015 the Fund had 513.1226 shares of LLC Membership Interest outstanding. Table of Contents PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Unaudited Condensed Balance Sheets as of September 30, 2015 and December 31, 2014 1 Unaudited Condensed Statements of Operations for the three and nine months ended September 30, 2015 and 2014 2 Unaudited Condensed Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 3 Notes to Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ENERGY V FUND, LLC UNAUDITED CONDENSED BALANCE SHEETS (in thousands, except share data) September 30, 2015 December 31, 2014 Assets Current assets: Cash and cash equivalents $ $ Production receivable Other current assets - 22 Total current assets Salvage fund Other assets Oil and gas properties: Proved properties Less:accumulated depletion and amortization ) ) Total oil and gas properties, net Total assets $ $ Liabilities and Members' Capital Current liabilities: Due to operators $ $ Accrued expenses 33 Total current liabilities Long-term borrowings Asset retirement obligations Other liabilities 96 Total liabilities Commitments and contingencies (Note 4) Members' capital: Manager: Distributions ) ) Retained earnings Manager's total ) ) Shareholders: Capital contributions (850 shares authorized; 513.1226 issued and outstanding) Syndication costs ) ) Distributions ) ) Accumulated deficit ) ) Shareholders' total Total members' capital Total liabilities and members' capital $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 1 Table of Contents RIDGEWOOD ENERGY V FUND, LLC UNAUDITED CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended September 30, Nine months ended September 30, Revenue Oil and gas revenue $ Expenses Depletion and amortization 89 7 Management fees to affiliate (Note 2) Operating expenses General and administrative expenses 41 34 Total expenses (Loss) income from operations ) ) Interest income - 1 2 3 Net (loss) income $ ) $ $ ) $ Manager Interest Net (loss) income $ ) $ 62 $ ) $ Shareholder Interest Net (loss) income $ ) $ $ ) $ Net (loss) income per share $ ) $ $ ) $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 Table of Contents RIDGEWOOD ENERGY V FUND, LLC UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS (in thousands) Nine months ended September 30, Cash flows from operating activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depletion and amortization 7 Accretion expense 63 - Changes in assets and liabilities: Decrease in production receivable 2 Decrease (increase) in other current assets 22 (8 ) (Decrease) increase in due to operators ) 21 Increase in accrued expenses 70 12 Net cash provided by operating activities Cash flows from investing activities Capital expenditures for oil and gas properties ) ) Investments in salvage fund ) ) Net cash used in investing activities ) ) Cash flows from financing activities Long-term borrowings Distributions ) - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 3 Table of Contents RIDGEWOOD ENERGY V FUND, LLC NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 1.Organization and Summary of Significant Accounting Policies Organization The Ridgewood Energy V Fund, LLC (the “Fund”), a Delaware limited liability company, was formed on November 21, 2006 and operates pursuant to a limited liability company agreement (the “LLC Agreement”) dated as of January 3, 2007 by and among Ridgewood Energy Corporation (the “Manager”) and the shareholders of the Fund, which addresses matters such as the authority and voting rights of the Manager and shareholders, capitalization, transferability of membership interests, participation in costs and revenues, distribution of assets and dissolution and winding up.The Fund was organized to primarily acquire interests in oil and gas properties located in the United States offshore waters of Texas, Louisiana, and Alabama in the Gulf of Mexico. The Manager has direct and exclusive control over the management of the Fund’s operations.With respect to project investments, the Manager locates potential projects, conducts due diligence, and negotiates and completes the transactions in which the investments are made.The Manager performs, or arranges for the performance of, the management, advisory and administrative services required for Fund operations.Such services include, without limitation, the administration of shareholder accounts, shareholder relations and the preparation, review and dissemination of tax and other financial information.In addition, the Manager provides office space, equipment and facilities and other services necessary for Fund operations.The Manager also engages and manages the contractual relations with unaffiliated custodians, depositories, accountants, attorneys, broker-dealers, corporate fiduciaries, insurers, banks and others as required.See Notes 2, 3 and 4. Basis of Presentation These unaudited interim condensed financial statements have been prepared by the Fund’s management in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and in the opinion of management, contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the Fund’s financial position, results of operations and cash flows for the periods presented.Certain information and note disclosures normally included in annual financial statements prepared in accordance with GAAP have been omitted in these unaudited interim condensed financial statements.The results of operations, financial position, and cash flows for the periods presented herein are not necessarily indicative of future financial results.These unaudited interim condensed financial statements should be read in conjunction with the Fund’s December 31, 2014 financial statements and notes thereto included in the Fund’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”).The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. Use of Estimates The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenue and expense during the reporting period. On an ongoing basis, the Manager reviews its estimates, including those related to the fair value of financial instruments, property balances, determination of proved reserves, impairments and asset retirement obligations. Actual results may differ from those estimates. Fair Value Measurements The fair value measurement guidance provides a hierarchy that prioritizes and defines the types of inputs used to measure fair value.The fair value hierarchy gives the highest priority to Level 1 inputs, which consists of unadjusted quoted prices for identical instruments in active markets.Level 2 inputs consist of quoted prices for similar instruments.Level 3 valuations are derived from inputs that are significant and unobservable; hence, these valuations have the lowest priority.Cash and cash equivalents approximate fair value based on Level 1 inputs. Cash and Cash Equivalents All highly liquid investments with maturities, when purchased, of three months or less, are considered cash and cash equivalents. At times, deposits may be in excess of federally insured limits, which are $250 thousand per insured financial institution.At September 30, 2015,the Fund’s bank balances were maintained in uninsured bank accounts at Wells Fargo Bank, N.A. 4 Table of Contents Salvage Fund The Fund deposits in a separate interest-bearing account, or salvage fund, money to provide for the dismantling and removal of production platforms and facilities and plugging and abandoning its wells at the end of their useful lives in accordance with applicable federal and state laws and regulations.Interest earned on the account will become part of the salvage fund.There are no restrictions on withdrawals from the salvage fund. Debt Discounts and Deferred Financing Costs Debt discounts and deferred financing costs include lender fees and other costs of acquiring debt (see Note 3. “Credit Agreement – Beta Project Financing”) such as the conveyance of override royalty interests related to the Beta Project. These costs are deferred and amortized over the term of the debt period or until the redemption of the debt and are included on the balance sheet within “Other assets”.At September 30, 2015 and December 31, 2014, $0.5 million and $0.6 million, respectively, of debt discounts and deferred financing costs were unamortized.Amortization expense was $50 thousand for each of the three months ended September 30, 2015 and 2014. Amortization expense was $0.2 million for each of the nine months ended September 30, 2015 and 2014.During the period of asset construction, amortization expense, as a component of interest, is capitalized and included on the balance sheet within “Oil and gas properties”. Oil and Gas Properties The Fund invests in oil and gas properties, which are operated by unaffiliated entities that are responsible for drilling, administering and producing activities pursuant to the terms of the applicable operating agreements with working interest owners. The Fund’s portion of exploration, drilling, operating and capital equipment expenditures is billed by operators. Exploration, development and acquisition costs are accounted for using the successful efforts method. Costs of acquiring unproved and proved oil and natural gas leasehold acreage, including lease bonuses, brokers’ fees and other related costs are capitalized. Costs of drilling and equipping productive wells and related production facilities are capitalized. Exploratory costs are capitalized pending determination of whether proved reserves have been found. If proved commercial reserves are not found, exploratory costs are expensed as dry-hole costs.At times, the Fund receives adjustments to certain wells from their respective operators upon review and audit of the wells’ costs.Interest costs related to the Credit Agreement (see Note 3. “Credit Agreement – Beta Project Financing”) are capitalized during the period of asset construction.Annual lease rentals and exploration expenses are expensed as incurred.All costs related to production activity and workover efforts are expensed as incurred.Insurance expense related to operating wells has been reclassified from “General and administrative expense” in prior year to “Operating expense” to correct prior period presentation. Once a well has been determined to be fully depleted or upon the sale, retirement or abandonment of a property, the cost and related accumulated depletion and amortization, if any, is eliminated from the property accounts, and the resultant gain or loss is recognized. At September 30, 2015 and December 31, 2014, amounts recorded in due to operators totaling $1.4 million and $1.1 million, respectively, related to capital expenditures for oil and gas properties. Advances to Operators for Working Interests and Expenditures The Fund may be required to advance its share of the estimated succeeding month’s expenditures to the operator for its oil and gas properties.The Fund accounts for such payments as advances to operators for working interests and expenditures. As the costs are incurred, the advances are reclassified to proved properties. Asset Retirement Obligations For oil and gas properties, there are obligations to perform removal and remediation activities when the properties are retired. When a project reaches drilling depth and is determined to be either proved or dry, an asset retirement obligation is incurred. Plug and abandonment costs associated with unsuccessful projects are expensed as dry-hole costs.The following table presents changes in asset retirement obligations for the nine months ended September 30, 2015 and the year ended December 31, 2014. 5 Table of Contents (in thousands) Balance, beginning of period $ $ Accretion expense 63 30 Revisions in estimated cash flows - Balance, end of period $ $ As indicated above, the Fund maintains a salvage fund to provide for the funding of future asset retirement obligations. Syndication Costs Syndication costs are direct costs incurred by the Fund in connection with the offering of the Fund’s shares, including professional fees, selling expenses and administrative costs payable to the Manager, an affiliate of the Manager and unaffiliated broker-dealers, which are reflected on the Fund’s balance sheet as a reduction of shareholders’ capital. Revenue Recognition and Imbalances Oil and gas revenues are recognized when oil and gas is sold to a purchaser at a fixed or determinable price, when delivery has occurred and title has transferred, and if collectability of the revenue is probable. The Fund uses the sales method of accounting for gas production imbalances. The volumes of gas sold may differ from the volumes to which the Fund is entitled based on its interests in the properties. These differences create imbalances that are recognized as a liability only when the properties’ estimated remaining reserves net to the Fund will not be sufficient to enable the underproduced owner to recoup its entitled share through production. The Fund’s recorded liability, if any, would be reflected in other liabilities. No receivables are recorded for those wells where the Fund has taken less than its share of production. Impairment of Long-Lived Assets The Fund reviews the value of its oil and gas properties whenever management determines that events and circumstances indicate that the recorded carrying value of properties may not be recoverable. Impairments of proved properties are determined by comparing future net undiscounted cash flows to the net book value at the time of the review. If the net book value exceeds the future net undiscounted cash flows, the carrying value of the property is written down to fair value, which is determined using net discounted future cash flows from the property. The Fund provides for impairments on unproved properties when it determines that the property will not be developed or a permanent impairment in value has occurred. The fair value determinations require considerable judgment and are sensitive to change. Different pricing assumptions, reserve estimates or discount rates could result in a different calculated impairment. Given the volatility of oil and natural gas prices, it is reasonably possible that the Fund’s estimate of discounted future net cash flows from proved oil and natural gas reserves could change in the near term. If oil and natural gas prices decline significantly, even if only for a short period of time, it is possible that write-downs of oil and gas properties could occur. Depletionand Amortization Depletion and amortization of the cost of proved oil and gas properties are calculated using the units-of-production method. Proved developed reserves are used as the base for depleting capitalized costs associated with successful exploratory well costs, development costs and related facilities. The sum of proved developed and proved undeveloped reserves is used as the base for depleting or amortizing leasehold acquisition costs. During the nine months ended September 30, 2015, the Fund recorded credits to depletion expense totaling $0.3 million related to adjustments to asset retirement obligations for fully depleted properties. Income Taxes No provision is made for income taxes in the financial statements.The Fund is a limited liability company, and as such, the Fund’s income or loss is passed through and included in the tax returns of the Fund’s shareholders. Income and Expense Allocation Profits and losses are allocated to shareholders and the Manager in accordance with the LLC Agreement. 6 Table of Contents Distributions Distributions to shareholders are allocated in proportion to the number of shares held. The Manager determines whether available cash from operations, as defined in the LLC Agreement, will be distributed. Such distributions are allocated 85% to the shareholders and 15% to the Manager, as required by the LLC Agreement. Available cash from dispositions, as defined in the LLC Agreement, will be paid 99% to shareholders and 1% to the Manager until the shareholders have received total distributions equal to their capital contributions. After shareholders have received distributions equal to their capital contributions, 85% of available cash from dispositions will be distributed to shareholders and 15% to the Manager. Recent Accounting Pronouncements In April 2015, the Financial Accounting Standards Board (“FASB”) issued accounting guidance related to the presentation of debt issuance costs in the balance sheet as a direct reduction from the carrying amount of the debt liability, consistent with debt discounts, rather than as an asset.Amortization of debt issuance costs will continue to be reported as interest expense.Debt issuance costs related to revolving credit arrangements, however, will continue to be presented as an asset and amortized ratably over the term of the arrangement. In August 2015, the FASB issued accounting guidance related to the presentation and subsequent measurement of debt issuance costs associated with line-of-credit arrangements which clarifies that companies may continue to present unamortized debt issuance costs associated with line of credit arrangements as an asset. These pronouncements are effective for fiscal years, and interim periods within those years, beginning after December 15, 2015, with early adoption permitted. The Fund will not early adopt this new guidance and it will not have a significant impact on the Fund’s financial statements. 2.Related Parties Pursuant to the terms of the LLC Agreement, the Manager renders management, administrative and advisory services to the Fund.For such services, the Manager is paid an annual management fee, payable monthly, of 2.5% of total capital contributions, net of cumulative dry-hole and related well costs incurred by the Fund.Management fees for each of the three and nine months ended September 30, 2015 and 2014 were $0.3 million and $0.8 million, respectively.Effective October 1, 2015, the Manager waived its management fee for the remaining life of the Fund.Upon waiver of the management fee, the Fund will record costs relating to services provided by the Manager for accounting and investor relations. The Manager is entitled to receive a 15% interest in cash distributions from operations made by the Fund.The Fund did not pay distributions for the three months ended September 30, 2015.Distributions paid to the Manager for the nine months ended September 30, 2015 were $37 thousand.The Fund did not pay distributions during the three and nine months ended September 30, 2014. At times, short-term payables and receivables, which do not bear interest, arise from transactions with affiliates in the ordinary course of business. None of the amounts paid to the Manager have been derived as a result of arm’s length negotiations. The Fund has working interest ownership in certain projects to acquire and develop oil and natural gas projects with other entities that are likewise managed by the Manager. 3.Credit Agreement – Beta Project Financing In November 2012, the Fund entered into a credit agreement (the “Credit Agreement”) with Rahr Energy Investments LLC, as Administrative Agent and Lender (and any other banks or financial institutions that may in the future become a party thereto, collectively “Lenders”) that provides for an aggregate loan commitment to the Fund of approximately $13.6 million (“Loan”), to provide capital toward the funding of the Fund’s share of development costs on the Beta Project. The Loan bears interest at 8% compounded annually and accrues only on Loan proceeds as they are drawn.Principal and interest will not be payable until such time that initial production has commenced for the Beta Project, which is currently expected in 2016. At that time, if certain revenue production levels are met, principal and interest will be repaid at a monthly rate of 1.25% of the Fund’s total principal outstanding at the date the Beta Project commences production for the first seven months of production, and a monthly rate of 4.5% of the Fund’s total principal outstanding at the date the Beta Project commences production thereafter until the Loan is repaid in full, in no event later than December 31, 2020.The Loan may be prepaid by the Fund without premium or penalty.As of September 30, 2015 and December 31, 2014, the Fund had borrowings of $7.9 million and $3.2 million, respectively, under the Credit Agreement.As of September 30, 2015 and December 31, 2014 interest costs of $0.4 million and $0.1 million, respectively, were capitalized and included on the balance sheet within “Oil and gas properties”.Such amounts are accrued on the balance sheet within “Accrued expenses” and “Other liabilities” at September 30, 2015 and “Other liabilities” at December 31, 2014. 7 Table of Contents As additional consideration to the Lenders, the Fund has agreed to convey an overriding royalty interest (“ORRI”) in its working interest in the Beta Project to the Lenders. The Credit Agreement contains customary covenants, for which the Fund believes it was in compliance at September 30, 2015 and December 31, 2014. 4.Commitments and Contingencies Capital Commitments The Fund has entered into multiple agreements for the acquisition, drilling and development of its oil and gas properties. The estimated capital expenditures associated with these agreements vary depending on the stage of development on a property-by-property basis. Currently, the Fund has one non-producing property, the Beta Project, for which additional development costs must be incurred in order to commence production. The Fund currently anticipates such development will include a four-well development with related platform and pipeline infrastructure. As of September 30, 2015, the Fund’s estimated capital commitments related to its oil and gas properties were $14.3 million (which include asset retirement obligations for the Fund’s projects of $4.1 million and projected interest costs of $0.7 million for the Beta Project), of which $6.6 million is expected to be spent during the next twelve months.These expected capital commitments exceed available working capital and salvage fund by $10.9 million at September 30, 2015.The Fund has entered into a credit agreement to provide capital for the Beta Project.See Note 3. “Credit Agreement – Beta Project Financing” for additional information. Based upon its current cash position and its current reserve estimates, the Fund expects cash flow from operations and borrowings to be sufficient to cover its commitments, as well as ongoing operations. Reserve estimates are projections based on engineering data that cannot be measured with precision, require substantial judgment, and are subject to frequent revision. Environmental Considerations The exploration for and development of oil and natural gas involves the extraction, production and transportation of materials which, under certain conditions, can be hazardous or cause environmental pollution problems. The Manager and operators of the Fund’s properties are continually taking action they believe appropriate to satisfy applicable federal, state and local environmental regulations and do not currently anticipate that compliance with federal, state and local environmental regulations will have a material adverse effect upon capital expenditures, results of operations or the competitive position of the Fund in the oil and gas industry. However, due to the significant public and governmental interest in environmental matters related to those activities, the Manager cannot predict the effects of possible future legislation, rule changes, or governmental or private claims. At September 30, 2015 and December 31, 2014, there were no known environmental contingencies that required the Fund to record a liability. During the past several years, the United States Congress, as well as certain regulatory agencies with jurisdiction over the Fund’s business, have considered or proposed legislation or regulation relating to the upstream oil and gas industry both onshore and offshore.If any such proposals were to be enacted or adopted they could potentially materially impact the Fund’s operations.It is not possible at this time to predict whether such legislation or regulation, if proposed, will be adopted as initially written, if at all, or how legislation or new regulation that may be adopted would impact the Fund’s business. Any such future laws and regulations could result in increased compliance costs or additional operating restrictions, which could have a material adverse effect on the Fund’s operating results and cash flows. Insurance Coverage The Fund is subject to all risks inherent in the exploration for and development of oil and natural gas. Insurance coverage as is customary for entities engaged in similar operations is maintained, but losses may occur from uninsurable risks or amounts in excess of existing insurance coverage.The occurrence of an event that is not insured or not fully insured could have a material adverse impact upon earnings and financial position.Moreover, insurance is obtained as a package covering all of the funds managed by the Manager.Claims made by other funds managed by the Manager can reduce or eliminate insurance for the Fund. 8 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Statement Regarding Forward-Looking Statements Certain statements in this Quarterly Report on Form 10-Q (“Quarterly Report”) and the documents Ridgewood Energy V Fund, LLC (the “Fund”) has incorporated by reference into this Quarterly Report, other than purely historical information, including estimates, projections, statements relating to the Fund’s business plans, strategies, objectives and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the US Private Securities Litigation Reform Act of 1995 that are based on current expectations and assumptions and are subject to risks and uncertainties that may cause actual results to differ materially from the forward-looking statements. You are therefore cautioned against relying on any such forward-looking statements. Forward-looking statements can generally be identified by words such as “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,” “strategy,” “plan,” “target,” “pursue,” “may,” “will,” “will likely result,” and similar expressions and references to future periods.Examples of events that could cause actual results to differ materially from historical results or those anticipated include weather conditions, such as hurricanes, changes in market conditions affecting the pricing and production of oil and natural gas, the cost and availability of equipment, and changes in governmental regulations.Examples of forward-looking statements made herein include statements regarding projects, investments, insurance, capital expenditures and liquidity.Forward-looking statements made in this document speak only as of the date on which they are made.The Fund undertakes no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Critical Accounting Policies and Estimates The discussion and analysis of the Fund’s financial condition and results of operations are based upon the Fund’s financial statements, which have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”).In preparing these financial statements, the Fund is required to make certain estimates, judgments and assumptions. These estimates, judgments and assumptions affect the reported amounts of the Fund’s assets and liabilities, including the disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of its revenues and expenses during the periods presented. The Fund evaluates these estimates and assumptions on an ongoing basis. The Fund bases its estimates and assumptions on historical experience and on various other factors that the Fund believes to be reasonable at the time the estimates and assumptions are made. However, future events and actual results may differ from these estimates and assumptions and such differences may have a material impact on the results of operations, financial position or cash flows. See “Notes to Unaudited Condensed Financial Statements” in Part I of this Quarterly Report for a presentation of the Fund’s significant accounting policies. No changes have been made to the Fund’s critical accounting policies and estimates disclosed in its 2014 Annual Report on Form 10-K. Overview of the Fund’s Business The Fund is a Delaware limited liability company formed on November 21, 2006 to primarily acquire interests in oil and natural gas properties located in the United States offshore waters of Texas, Louisiana and Alabama in the Gulf of Mexico.The Fund’s primary investment objective is to generate cash flow for distribution to its shareholders by generating returns across a portfolio of exploratory or development oil and natural gas projects.However, the Fund is not required to make distributions to shareholders except as provided in the Fund’s limited liability company agreement (the “LLC Agreement”). Ridgewood Energy Corporation (the “Manager” or “Ridgewood Energy”) is the Manager, and as such, has direct and exclusive control over the management of the Fund’s operations.The Manager performs certain duties on the Fund’s behalf including the evaluation of projects, including ongoing management, administrative and advisory services.For these services, the Manager receives an annual management fee equal to 2.5% of capital contributions, net of cumulative dry-hole and related well costs incurred by the Fund, payable monthly. Effective October 1, 2015, the Manager waived its management fee for the remaining life of the Fund. Upon the waiver of the management fee, the Fund will record costs related to services provided by the Manager for accounting and investor relations.The Fund does not currently, nor is there any plan to, operate any project in which the Fund participates.The Manager enters into operating agreements with third-party operators for the management of all exploration, development and producing operations, as appropriate.The Manager also participates in distributions. 9 Table of Contents Revenues are subject to market pricing for oil and natural gas, which has been volatile, and is likely to continue to be volatile in the future.This volatility is caused by numerous factors and market conditions that the Fund cannot control or influence. Therefore, it is impossible to predict the future price of oil and natural gas with any certainty. Low commodity prices could have an adverse effect on the Fund’s future profitability.Factors affecting market pricing for oil and natural gas include: · weather conditions; · economic conditions, including demand for petroleum-based products; · actions by OPEC, the Organization of Petroleum Exporting Countries; · political instability in the Middle East and other major oil and gas producing regions; · governmental regulations, both domestic and foreign; · domestic and foreign tax policy; · the pace adopted by foreign governments for the exploration, development, and production of their national reserves; · the price of foreign imports of oil and gas; · the cost of exploring for, producing and delivering oil and gas; · the discovery rate of new oil and gas reserves; · the rate of decline of existing and new oil and gas reserves; · available pipeline and other oil and gas transportation capacity; · the ability of oil and gas companies to raise capital; · the overall supply and demand for oil and gas; and · the availability of alternate fuel sources. Business Update Information regarding the Fund’s current projects, all of which are located in the offshore waters of the Gulf of Mexico, is provided in the following table. The budget for each project is inclusive of estimated asset retirement obligations. 10 Table of Contents Total Spent Total Working through Fund Project Interest September 30, 2015 Budget Status (in thousands) Non-producing Properties Beta Project % $ $ Well deemed to be a discovery in 2012. Completion efforts are ongoing and production is expected to commence in 2016. Producing Properties Eugene Island 346/347 wells #1 & #2 % $ $ Production commenced in 2008. Wells are currently shut-in. Recompletion options are under evaluation. A recompletion is currently planned for second quarter 2016. Liberty Project % $ $ Production commenced in 2010. Well is currently shut-in due to pipeline maintenance activities and is expected to resume production in November 2015. Recompletion is planned for 2016. Fully Depleted Properties West Cameron 149 % $ $ Production commenced in 2008. During the year ended December 31, 2013, the well's producing zone had been determined to be fully depleted. The operator recompleted the well into another zone, however, the Fund did not participate in such costs. Once the operator and other participating partners received payout for the recomplete, the Fund resumed participation in the recompleted zone's revenue, however, the recompleted zone did not have a significant amount of remaining reserves. Well reached the end of its productive life in third quarter 2015. Results of Operations The following table summarizes the Fund’s results of operations for the three and nine months ended September 30, 2015 and 2014, and should be read in conjunction with the Fund’s financial statements and notes thereto included within Item 1.“Financial Statements” in Part I in this Quarterly Report. 11 Table of Contents Three months ended September 30, Nine months ended September 30, (in thousands) Revenue Oil and gas revenue $ Expenses Depletion and amortization 89 7 Management fees to affiliate Operating expenses General and administrative expenses 41 34 Total expenses (Loss) income from operations ) ) Interest income - 1 2 3 Net (loss) income $ ) $ $ ) $ Overview.The following table provides information related to the Fund’s oil and gas production and oil and gas revenue during the three and nine months ended September 30, 2015 and 2014. Natural gas liquid (“NGL”) sales are included within gas sales. Three months ended September 30, Nine months ended September 30, Number of wells producing 2 3 4 3 Total number of production days Oil sales (in thousands of barrels) 7 8 22 25 Average oil price per barrel $
